t c no united_states tax_court charles raymond wheeler petitioner v commissioner of internal revenue respondent docket no filed date p failed to file his federal_income_tax return for r issued a notice_of_deficiency in which he determined that p was liable for an income_tax deficiency and for additions to tax under sec_6651 and sec_6654 i r c at trial r who had the burden of production under sec_7491 i r c with respect to the additions to tax produced evidence that p did not file a federal_income_tax return for and that p did not make any estimated_tax payments for but r did not introduce any evidence regarding p’ sec_2002 taxable_year specifically r failed to introduce evidence as to whether p had filed a federal_income_tax return for and if so whether p had any reported federal_income_tax liability for r also failed to introduce evidence that the secretary had made a return for satisfying the requirements of sec_6020 sec_1 held in order to satisfy his burden of production under sec_7491 i r c with respect to the sec_6651 i r c addition_to_tax r must introduce evidence that the tax was shown on a return when a taxpayer has not filed a return the sec_6651 i r c addition_to_tax may not be imposed unless the secretary has prepared a substitute for return sfr that meets the requirements of sec_6020 i r c because r failed to introduce evidence that the secretary had prepared an sfr for that met the requirements of sec_6020 i r c r did not satisfy his burden of production under sec_7491 i r c with respect to the sec_6651 i r c addition_to_tax held further in order to satisfy his burden of production under sec_7491 i r c with respect to the sec_6654 i r c addition_to_tax r must introduce evidence that p failed to make a required_annual_payment under sec_6654 i r c for because r failed to introduce evidence showing whether p had filed a return for the immediately preceding_taxable_year and if so whether p had any reported income_tax_liability for that year r failed to demonstrate that p was required to make any estimated_tax payments for consequently r did not satisfy his burden of production under sec_7491 sec_3 held further p’s liability for income_tax for the sec_6651 i r c addition_to_tax and for a penalty under sec_6673 i r c determined charles raymond wheeler pro_se joan e steele for respondent opinion marvel judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax under sec_6651 of dollar_figure under sec_6651 of dollar_figure and under sec_6654 of dollar_figure petitioner petitioned for a redetermination of the deficiency and the additions to tax after concessions the issues for decision are whether respondent issued a valid notice_of_deficiency for petitioner’s taxable_year whether petitioner is liable for an addition_to_tax under sec_6651 for failing to file his federal_income_tax return whether petitioner is liable for an addition_to_tax under sec_6651 for failing to pay the amount shown as tax on a return whether petitioner is liable for an addition_to_tax under sec_6654 for failing to pay estimated_taxes and whether the court should impose a penalty under sec_6673 1all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2respondent concedes that petitioner had allowable deductions and credits as follows mortgage interest of dollar_figure real_estate_taxes of dollar_figure and a withholding credit of dollar_figure respondent also concedes that petitioner is not liable for additional tax under sec_72 and he is entitled to married filing separate status with one exemption respondent further concedes that after taking the above-listed deductions and exemptions into account petitioner’s income_tax deficiency for is reduced to dollar_figure background petitioner resided in colorado springs colorado when he petitioned the court in this case petitioner did not file a federal_income_tax return for respondent issued a notice_of_deficiency to petitioner determining that petitioner failed to report taxable retirement distributions of dollar_figure dividend income of dollar_figure and interest_income of dollar_figure that petitioner was liable for an income_tax deficiency of dollar_figure and that petitioner was liable for additions to tax under sec_6651 and and on date petitioner timely petitioned for redetermination of the deficiency and the additions to tax in his petition petitioner disputed the full amount of the deficiency and the additions to tax3 and alleged that there was a multitude of errors in respondent’s determinations however most of the allegations in the petition either were unintelligible or if intelligible were frivolous petitioner 3petitioner alleged in his petition that respondent had determined deficiencies in income_tax for of dollar_figure all of which is in dispute the amount represents the total_tax penalties and interest computed to date due from petitioner as shown on form_4549 income_tax examination changes included as part of the notice_of_deficiency 4for example petitioner argued that he was not required to file an information request for that he was not required to file a return because respondent’s form violated the provisions of the paperwork reduction act and that he was not liable for any increase in tax for pursuant to u s c sec_3512 did not assign any error as required by rule b to respondent’s determinations that petitioner received income from a retirement distribution interest or dividends during with respect to the additions to tax respondent determined petitioner prayed in his petition that this court find that the petitioner is not liable for any determination of penalties and or interest in the notice_of_deficiency and that the petitioner is not liable for a penalty pincite u s c sec_6654 at a pretrial conference held on date we warned petitioner several times that he had not raised any nonfrivolous issue regarding respondent’s deficiency determination and that should he continue with similar arguments at trial we would consider imposing a penalty under sec_6673 at trial respondent moved for the imposition of a penalty under sec_5rule b provides that a petition shall contain clear and concise assignments of each and every error which the petitioner alleges that the commissioner made in the determination of the deficiency rule b further provides that any issue not raised in the assignments of error shall be deemed to be conceded 6in his pretrial memorandum and at trial petitioner conceded that he received military retirement payments during in the amount determined in the notice_of_deficiency 7petitioner did not specifically assign error to the income adjustments involving interest and dividends and he did not contest these adjustments at trial consequently we conclude that petitioner has conceded these adjustments see eg rule b 84_tc_355 a and we again warned petitioner of the risk he would assume by pursuing frivolous arguments this is not the first time that petitioner has made frivolous arguments in this court in two consolidated cases involving petitioner’s taxable years decided after this case was heard this court imposed on petitioner a penalty of dollar_figure under sec_6673 for instituting proceedings based upon a frivolous position see wheeler v commissioner tcmemo_2006_109 i validity of the notice_of_deficiency discussion petitioner did not offer any testimony or argument at trial regarding most of the assignments of error in the petition petitioner argued only that the notice_of_deficiency was not statutory and therefore was invalid specifically petitioner 8in wheeler v commissioner tcmemo_2006_109 petitioner argued for example that notices of deficiency were not valid that he is not an individual required to pay an income_tax and that there is no law requiring him to file an income_tax return 9the assignments of error in the petition pertaining to respondent’s income adjustments and deficiency determination including allegations that petitioner was not required to file a tax_return for and that the requirement to file a tax_return is in violation of the paperwork reduction act are contrary to well-established law we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir moreover many of petitioner’s assignments of error duplicate those he made in an earlier case and this court has already rejected them see wheeler v commissioner supra argued that a valid notice_of_deficiency must reference the particular statute upon which the commissioner’s determination is based we address petitioner’s argument in order to clarify that the notice_of_deficiency in question satisfied the requirements of sec_6212 and sec_7522 sec_6212 authorizes the secretary10 to send a notice_of_deficiency to a taxpayer by certified mail or registered mail if the secretary determines that the taxpayer is liable for a deficiency in income_tax ordinarily a notice_of_deficiency involving income_tax is sufficient if it is mailed to a taxpayer’s last_known_address sec_6212 a notice_of_deficiency described in sec_6212 must also comply with sec_7522 sec_7522 sec_7522 provides that any notice to which this section applies shall describe the basis for and identify the amounts if any of the tax due interest additional_amounts additions to the tax and assessable_penalties included in such notice however sec_7522 also provides that an inadequate description shall not invalidate such notice petitioner does not dispute that respondent addressed the notice_of_deficiency to petitioner at his last_known_address see sec_6212 and that respondent mailed the notice by 10the term secretary is defined by sec_7701 to mean the secretary_of_the_treasury or_his_delegate certified or registered mail as authorized by sec_6212 petitioner also does not dispute that the notice_of_deficiency described the income adjustments as unreported income listed the specific items of unreported income and identified the additions to tax pursuant to sec_7522 petitioner’s argument at trial focused solely on the fact that the notice_of_deficiency did not identify the specific code section requiring respondent’s income adjustments petitioner’s argument assumes a requirement for a valid notice_of_deficiency that neither sec_6212 nor sec_7522 imposes although the notice_of_deficiency did not cite the section of the code requiring a taxpayer to include pension dividend and interest_income in gross_income see sec_61 a notice’s failure to include a statutory citation for each adjustment does not invalidate the notice under sec_6212 see 78_tc_646 neither sec_6212 nor any other provision of the code prescribes the sec_61 defines gross_income generally as all income from whatever source derived including but not limited to interest dividends and pensions see sec_61 military retirement pay is pension income within the meaning of sec_61 see weir v commissioner tcmemo_2001_184 eatinger v commissioner tcmemo_1990_310 a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer sec_1_61-11 income_tax regs pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law form of a notice or the specifics to be contained therein rogers v commissioner tcmemo_2001_20 affd without published opinion 281_f3d_1278 5th cir likewise a failure to include a statutory citation for each adjustment in a notice does not invalidate a notice under sec_7522 sec_7522 sec_7522 requires a notice_of_deficiency to describe the bases for and identify the amounts of tax and additions to tax but it contains no requirement that a notice_of_deficiency identify the specific statutory provision supporting each adjustment the notice_of_deficiency described the income adjustments in sufficient detail to put petitioner on notice of the adjustments against him see jarvis v commissioner supra pincite we hold therefore that the failure to identify the statutory provision requiring respondent’s income adjustments in the notice_of_deficiency does not render the notice invalid ii additions to tax a respondent’s burden of production under sec_7491 sec_7491 was enacted by section a of the internal_revenue_service restructuring and reform act of rra publaw_105_206 112_stat_726 and applies to court proceedings arising in connection with examinations commencing after date rra sec c 112_stat_727 sec_7491 provides sec_7491 penalties --notwithstanding any other provision of this title the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any penalty addition_to_tax or additional_amount imposed by this title in order to satisfy his burden of production under sec_7491 the commissioner must produce evidence that it is appropriate to impose the relevant penalty addition_to_tax or additional_amount collectively penalty 116_tc_438 however sec_7491 does not require the commissioner to introduce evidence regarding reasonable_cause substantial_authority or similar provisions id h conf rept pincite 1998_3_cb_747 the conference_report explained the respective obligations of the commissioner and a taxpayer under sec_7491 as follows further the provision provides that in any court_proceeding the secretary must initially come forward with evidence that it is appropriate to apply a particular penalty to the taxpayer before the court can impose the penalty this provision is not intended to require the secretary to introduce evidence of elements such as reasonable_cause or substantial_authority rather the secretary must come forward initially with evidence regarding the appropriateness of applying a particular penalty to the taxpayer if the taxpayer believes that because of reasonable_cause substantial_authority or a similar provision it is inappropriate to impose the penalty it is the taxpayer’s responsibility and not the secretary’s obligation to raise those issues h conf rept supra pincite c b pincite in a proceeding before this court the commissioner’s obligation under sec_7491 initially to come forward with evidence that it is appropriate to apply a particular penalty to a taxpayer is conditioned upon the taxpayer’s assigning error to the commissioner’s penalty determination in 118_tc_358 we held that a taxpayer who failed to assign error to a penalty is deemed under rule b to have conceded the penalty notwithstanding that the commissioner failed to produce evidence that the imposition of the penalty is appropriate we explained that rule b and sec_7491 are consistent and described the interrelationship of rule b and sec_7491 as follows an individual must first challenge a penalty by filing a petition alleging some error in the determination of the penalty if the individual challenges a penalty in that manner the challenge generally will succeed unless the commissioner produces evidence that the penalty is appropriate if an individual does not challenge a penalty by assigning error to it and is therefore deemed to concede the penalty the commissioner need not plead the penalty and has no obligation under sec_7491 to produce evidence that the penalty is appropriate id pincite respondent has determined that petitioner is liable for additions to tax under sec_6651 and and we examine the record to decide whether petitioner assigned error to each addition_to_tax and if so whether respondent has satisfied his burden of production with respect to each addition_to_tax in the petition petitioner contested his liability for the additions to tax although the petition is unclear in many respects and does not follow the format that rule b requires for a properly prepared petition petitioner nevertheless asserted in the petition that he was not liable for the additions to tax and respondent was put on notice that petitioner’s liability for the additions to tax was an issue we conclude therefore that petitioner assigned error to the additions to tax see swain v commissioner supra pincite and respondent had the burden of production under sec_7491 to come forward with evidence that it is appropriate to hold petitioner liable for the additions to tax therefore we must review the record with respect to each addition_to_tax to ascertain whether respondent met his burden of production b sec_6651 addition_to_tax sec_6651 authorizes the imposition of an addition_to_tax for failure_to_file a timely return unless the taxpayer proves that such failure is due to reasonable_cause and is not due to willful neglect sec_6651 see 469_us_241 harris v commissioner tcmemo_1998_332 respondent introduced evidence showing that petitioner did not file his income_tax return or an application_for additional time to file his return by the original due_date of the return the evidence is sufficient to satisfy respondent’s burden of production under sec_7491 and we so find petitioner offered no evidence at trial regarding any of the adjustments including the addition_to_tax under sec_6651 the only argument petitioner made that could conceivably be addressed to his failure_to_file a timely return is contained in the petition there petitioner contends that he is not liable for any increase in tax because of the paperwork reduction actdollar_figure the paperwork reduction act is not a defense to 12the paperwork reduction act was enacted by congress as a comprehensive scheme designed to reduce the federal paperwork burden 951_f2d_1189 10th cir under the act the office of management and budget omb is given authority to review an agency collection of information and to assign a control number to each collection of information it approves see u s c sec_3502 sec_3504 sec_3507 supp iii see also united_states v dawes supra pincite if an agency collection of information does not display a current control number or fails to state that the request is not subject_to the act the act provides that no person shall be subject_to any penalty for failure to maintain or provide information pursuant to the collection request see u s c sec_3512 taxpayers have sometimes argued that because tax regulations and instructions do not contain control numbers the act protects taxpayers from failure_to_file prosecutions and penalties for failure_to_file tax returns these arguments consistently have been rejected by the federal courts that have considered them see united_states v dawes supra pincite and cases cited thereat the addition_to_tax under sec_6651 nor does it create a loophole in the code see 951_f2d_1189 10th cir petitioner had the burden of producing evidence to prove that he had reasonable_cause for his failure_to_file his return sec_6651 rule a the record is devoid of such evidence we conclude therefore that petitioner is liable for the sec_6651 addition_to_tax c sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount of tax shown on a return the addition_to_tax under sec_6651 applies only when an amount of tax is shown on a return 120_tc_163 petitioner did not file a return for nevertheless respondent contends that he made a substitute for return sfr for pursuant to sec_6020 that qualifies as a return for purposes of sec_6651 a return made by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 sec_6651 however the return must satisfy the requirements of sec_6020 sec_6020 provides sec_6020 execution of return by secretary -- authority of secretary to execute return --if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns --any return so made and subscribed by the secretary shall be prima facie good and sufficient for all legal purposes we have addressed on several occasions what constitutes a sec_6020 return in 86_tc_433 affd in part and revd in part on another issue 851_f2d_1492 d c cir we held that a dummy_return ie page of a form_1040 u s individual_income_tax_return showing only the taxpayer’s name address and social_security_number was not a sec_6020 return in 91_tc_926 we held that unsubscribed form sec_1040 containing the taxpayer’s name address social_security_number and filing_status but no information regarding income or tax to which were attached subscribed revenue agent’s reports containing sufficient information from which to compute the taxpayer’s tax_liability were returns under sec_6020 in cabirac v commissioner supra pincite we held that unsubscribed sfrs showing zeros on the relevant lines for computing a tax_liability and no tax_liability did not meet the requirements of sec_6020 we rejected the commissioner’s contention that we should evaluate the sfrs filed on date in conjunction with a notice of proposed adjustments dated date in deciding whether the sfrs were sec_6020 returns we distinguished millsap because in millsap the revenue agent’s report was attached to the sfr in cabirac there was no evidence that the notice of proposed adjustments was attached to the sfrs we noted that the sfrs which were stipulated exhibits appeared to have been prepared several months before the notice of proposed adjustments and there was no evidence that the sfrs were ever put together with the notice of proposed adjustments and filed as sec_6020 returns id pincite we specifically rejected the commissioner’s suggestion that the presence of what are essentially ‘dummy returns’ and a revenue agent’s report somewhere in the record meets the requirements of sec_6020 and we emphasized that our decisions in phillips and millsap mandate a greater degree of formality for sec_6020 returns id in each of the cases discussed above the record included the sfrs that the commissioner contended met the requirements of sec_6020 and or stipulations that the sfrs had been filed in this case however although respondent alleged that an sfr meeting the requirements of sec_6020 was prepared and filed respondent did not introduce the sfr into evidence and did not otherwise prove that an sfr meeting the requirements of sec_6020 had been made for the only evidence regarding the sfr is a cryptic and summary reference to a substitute for return contained in form_4340 certificate of assessments payments and other specified matters for petitioner’s taxable_year the commissioner’s burden of production with respect to the sec_6651 addition_to_tax requires that the commissioner introduce evidence that a return showing the taxpayer’s tax_liability was filed for the year in question in a case such as this where the taxpayer did not file a return the commissioner must introduce evidence that an sfr satisfying the requirements of sec_6020 was made see cabirac v commissioner supra respondent did not do so because the record does not contain evidence that petitioner failed to pay tax shown on a return for we conclude that respondent has failed to satisfy his burden of production under sec_7491 with respect to the sec_6651 addition_to_tax d sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax on an individual taxpayer who underpays his estimated_tax the addition_to_tax is calculated with reference to four required_installment payments of the taxpayer’s estimated_tax liability sec_6654 each required_installment of estimated_tax is equal to percent of the required_annual_payment sec_6654 the required_annual_payment is equal to the lesser_of percent of the tax13 shown on the individual’s return for that year or if no return is filed percent of his or her tax for such year or if the individual filed a return for the immediately preceding_taxable_year percent of the tax shown on that returndollar_figure sec_6654 the due dates of the required installments for a calendar_year taxpayer are april june and september of the calendar_year in question and january of the following year sec_6654 respondent introduced evidence to prove that petitioner was required to file a federal_income_tax return for that petitioner did not file a return and that petitioner did not make any estimated_tax payments for however respondent did not introduce evidence sufficient to prove that petitioner had an obligation to make any estimated_tax payments for specifically respondent’s burden of production under sec_7491 required him to produce evidence that petitioner had a required_annual_payment for under sec_6654 and respondent failed to do so 13for purposes of sec_6654 an individual’s tax consists of his income_tax and self-employment_tax and is determined before the application of any wage_withholding_credit but after the application of other allowable credits sec_6654 14if an individual’s adjusted_gross_income shown on the previous year’s return exceeds dollar_figure a higher percentage may apply see sec_6654 under sec_6654 the required_annual_payment which dictates the amount if any of a taxpayer’s required estimated_tax installments see sec_6654 is the lesser_of percent of the tax shown for the subject taxable_year or if no return was filed percent of the tax for such year sec_6654 or a fixed percentage usually percent but can be higher see sec_6654 of the tax shown on the taxpayer’s return_for_the_preceding_taxable_year sec_6654 in order to satisfy his burden of production under sec_7491 regarding petitioner’s liability for the sec_6654 addition_to_tax respondent at a minimum must produce evidence necessary to enable the court to conclude that petitioner had a required_annual_payment under sec_6654 respondent produced evidence establishing that petitioner did not file a return for and that after concessions petitioner had a revised income_tax_liability of dollar_figure for the year at issue this evidence was sufficient to permit this court to make the analysis required by sec_6654 however in order to permit this court to make the analysis required by sec_6654 ii and to conclude that respondent had met his burden of producing evidence that sec_6654 does not apply if the preceding_taxable_year was not a taxable_year of months or if the individual did not file a return_for_the_preceding_taxable_year petitioner had a required_annual_payment for payable in installments under sec_6654 respondent also had to introduce evidence showing whether petitioner filed a return_for_the_preceding_taxable_year and if he did the amount of tax shown on that return respondent did not do so without that evidence we cannot identify the number equal to percent of the tax shown on petitioner’ sec_2002 return we cannot complete the comparison required by sec_6654 and we cannot conclude that petitioner had a required_annual_payment for that was payable in installments under sec_6654 we recognize that sec_6654 is a complex provision it sets forth the requirements for calculating and making installment payments of estimated_tax see sec_6654 and d it contains special rules for estimated_tax payments by certain classes of taxpayers see sec_6654 j l it contains exceptions to the general requirement that estimated_tax payments be made see sec_6654 and it imposes an addition_to_tax on an individual who underpays his estimated_tax that is calculated with reference to the underpayment rate under sec_6621 the underpayment amount and the underpayment period see sec_6654 and b we do not attempt in this opinion to answer all of the questions that may arise regarding the interrelationship of sec_7491 and sec_6654 we hold only that the commissioner’s burden of production under sec_7491 with respect to the sec_6654 addition_to_tax requires the commissioner at a minimum to produce evidence that a taxpayer had a required_annual_payment under sec_6654 respondent did not do so consequently respondent’s determination regarding the sec_6654 addition_to_tax is not sustained iii sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay the united_states a penalty not to exceed dollar_figure if it appears that the taxpayer has instituted or maintained a proceeding primarily for delay or that the taxpayer’s position is frivolous or groundless a taxpayer’s position is frivolous or groundless if it is ‘contrary to established law and unsupported by a reasoned colorable argument for change in the law ’ 114_tc_136 quoting 791_f2d_68 7th cir petitioner’s arguments regarding such things as his obligation to file a federal_income_tax return and the effects of the paperwork reduction act on his tax reporting and payment obligations are contrary to well-established law and are frivolous although we provided petitioner with ample warning of the potential implications of continuing to assert those frivolous and groundless arguments petitioner did not abandon his arguments or acknowledge his liability for income_tax on the income he received during instead petitioner chose to appear at trial where he presented no evidence and argued that the notice_of_deficiency was not statutory or valid moreover this is not the first time that petitioner has wasted the time and resources of this court see wheeler v commissioner tcmemo_2006_109 while it is true that petitioner has prevailed with respect to two of the additions to tax his success is not attributable to any meaningful effort on his part rather his limited success in this case is the result of respondent’s failure to satisfy his burden of production under sec_7491 regarding the sec_6651 and sec_6654 additions to tax with the exception of petitioner’s allegation that he was not liable for the additions to tax petitioner’s assignments of error in the petition his arguments in his pretrial memorandum and his argument at trial were either unintelligible or meritless moreover petitioner did not abandon his frivolous arguments despite repeated warnings at trial petitioner while courteous did not testify regarding any disputed factual matters and he persisted in arguing that the notice_of_deficiency was not valid petitioner’s pretrial memorandum was filled with unintelligible and or frivolous arguments reminiscent of tax- protester rhetoric the record convincingly demonstrates that petitioner maintained these proceedings primarily for delay and that petitioner’s positions regarding respondent’s deficiency determination were frivolous and groundless we believe that petitioner’s conduct deserves an appropriate sanction under sec_6673 in setting the amount of the penalty we recognize that petitioner was courteous at trial and that he made a flawed attempt to cooperatedollar_figure we also recognize that this court’s opinion in wheeler v commissioner supra was not released until after the trial in this case however petitioner was warned repeatedly by respondent and by this court that his arguments in this case could expose him to liability for the sec_6673 penalty and he did not heed those warnings accordingly we shall require petitioner to pay to the united_states a penalty under sec_6673 of dollar_figure 17during a pretrial conference respondent confirmed that petitioner had been cooperative in that he did not dispute the amounts of the income adjustments but the record demonstrates that petitioner’s cooperation was extremely limited petitioner’s limited cooperation is insufficient to counteract his stubborn insistence on arguing positions consistently rejected by this court and others see wheeler v commissioner tcmemo_2006_109 to reflect the foregoing and concessions of the parties an appropriate order will be issued and decision will be entered under rule
